Case 6:20-cv-00283-MJJ-CBW Document 14 Filed 07/13/20 Page 1 of 2 PageID #: 112



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

KERRY JOSEPH DUGAS                                     CIVIL ACTION NO. 20-cv-0283

VERSUS                                                 JUDGE JUNEAU

TOWN OF SUNSET ET AL                                   MAGISTRATE JUDGE WHITEHURST


                                        JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and having thoroughly reviewed the record, including the lack of written

 objections filed, and concurring with the findings of the Magistrate Judge under the applicable

 law;

        IT IS ORDERED that the Motion to Dismiss Penalty, Punitive, or Exemplary Damages

 [Doc. 60] is GRANTED IN PART AND DENIED IN PART, as explained hereinbelow. IT IS

 ORDERED that defendants’ motion to dismiss the plaintiffs’ claim for punitive damages against

 the Town of Sunset is GRANTED, and that this claim is DENIED AND DISMISSED WITH

 PREJUDICE.

        IT IS FURTHER ORDERED that defendants’ motion to dismiss the plaintiffs’ claim for

 punitive damages against Officers Simon and Day in their individual capacities is DENIED.

        IT IS FURTHER ORDERED that defendants’ motion to dismiss the plaintiff’s claim for

 punitive damages against Chief Padilla in his official capacity is GRANTED.

        IT IS FURTHER ORDERED that the defendants’ motion to dismiss the plaintiff’s state

 law claim for punitive damages is GRANTED as to all defendants, and these claims are be

 DENIED AND DISMISSED WITH PREJUDICE.
Case 6:20-cv-00283-MJJ-CBW Document 14 Filed 07/13/20 Page 2 of 2 PageID #: 113




    THUS DONE AND SIGNED in Lafayette, Louisiana, on this 13th day of July, 2020.




                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
